Citation Nr: 1106799	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in September 2010.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a September 
1975 rating decision.  The Veteran did not appeal and that 
decision is final.

2.  The evidence added to the record since the September 1975 
rating decision pertaining to hearing loss relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.

3.  The competent evidence tends to establish in-service 
aggravation of preexisting bilateral hearing loss.  

4.  The competent evidence tends to establish tinnitus related to 
service.  


CONCLUSIONS OF LAW

1.  The September 1975 rating decision, which denied entitlement 
to service connection for hearing loss, is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a), 20.1103 (2010).

2.  Preexisting bilateral hearing loss was aggravated in service.  
38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §1110 
(West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The February 2008 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in March 2008.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in February 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material evidence" 
is presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed a 
claim, it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice 
of disagreement is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided by 
regulations not inconsistent with this title.  38 U.S.C.A. § 
7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

Initially, the Board is reopening the claim of entitlement to 
service connection for hearing loss.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The issue of entitlement to service connection for hearing loss 
was previously addressed and denied by the AOJ in September 1975.  
At the time of the prior decision, the record included the 
service records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for hearing loss was denied.  38 U.S.C.A. § 7105.  
That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in September 1975, there was no 
evidence of hearing loss during service and/or no evidence of 
hearing loss for VA compensation purposes.  Since that 
determination, the Veteran has applied to reopen his claim of 
entitlement to service connection for hearing loss.  The evidence 
submitted since the prior final denial in September 1975 is new 
and material.  A May 2008 private audiologic evaluation report 
states that the Veteran's hearing loss is at least as likely as 
not due to in-service noise exposure.  In addition, a February 
2009 private opinion states that the Veteran has a bilateral high 
frequency severe sensorineural hearing loss attributable to in-
service noise exposure.  The evidence relates to an 
unsubstantiated fact necessary to establish the claim, and raises 
a reasonable possibility of substantiating the claim.  Thus, the 
evidence is new and material.  See Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  The evidence submitted since the 
prior final denial is new and material and the claim is reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in- service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R.  § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as consistent 
with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid 
and should not be followed.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and tinnitus.  Having reviewed the record, 
the Board finds that the evidence is in equipoise, and thus, a 
finding in favor of service connection for aggravation of 
preexisting bilateral hearing loss, as well as for tinnitus, is 
supportable.  

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was radioman, and as reflected in both an August 
1975 VA Form 21-526 and in correspondence received in November 
2007, the Veteran asserted that his hearing loss and tinnitus are 
due to acoustic trauma sustained from his shipboard duties as a 
radio operator, where he had to monitor continuous wave radio 
transmissions on a daily basis.  He described continuous wave 
radio transmissions as buried in constant static, noting that he 
had to keep the volume up loud enough to hear extremely distant, 
low volume signals for hours at a time.

The Board notes that, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The Veteran is only entitled to a presumption of soundness where 
disability is not noted on induction examination.

In this case, audiologic evaluation at service entrance in June 
1968 showed a hearing loss disability, and the March 2008 VA 
examination report notes that the Veteran had a pre-existing 
hearing disability.  Thus, the evidence establishes that a 
hearing loss disability for VA compensation purposes preexisted 
service entrance as it was noted on entrance examination and the 
veteran is not presumed sound at service entrance.  

A pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 C.F.R. 3.306(b); 38 U.S.C.A. § 
1153.  The presumption of aggravation applies only when pre-
service disability increases in severity during service.  Beverly 
v. Brown, 9 Vet. App. 402, 405 (1996).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.

A May 2008 private audiologic evaluation report notes that based 
on the results of testing, the Veteran's hearing loss and 
tinnitus are at least as likely as not due to in-service nose 
exposure.  In addition, and while the March 2008 VA opinion notes 
that the Veteran's pre-existing hearing impairment was not likely 
aggravated during service, in a February 2009 private opinion, 
the doctor stated that in-service noise exposure is more than 
likely a contributing factor to the Veteran's sensorineural 
hearing loss and that tinnitus is more than likely related to 
hearing loss.  In this case, there is no clear and unmistakable 
evidence that there was no increase in disability during service 
or that any increase in hearing loss was due to the natural 
progress of the preexisting hearing loss.  38 U.S.C. § 1153.  

In light of the evidence in this case, to include records, dated 
in September 1996, reflecting significant bilateral high-pitched 
hearing loss, and scarring of the right tympanic membrane, as 
well as the private opinions, the Board finds aggravation of 
preexisting bilateral hearing loss, and thus service connection 
is warranted for aggravation of bilateral hearing, and there is 
competent evidence relating tinnitus to hearing loss.  Thus, 
service connection for aggravation of bilateral hearing loss and 
service connection for tinnitus is warranted.  

The evidence is in favor of entitlement to service connection for 
aggravation of preexisting hearing loss, and in favor of service 
connection for tinnitus.  Consequently, and to that extent, the 
benefits sought on appeal are granted.


ORDER

The application to reopen the claim of entitlement to service 
connection for hearing loss is granted.  

Service connection for in-service aggravation of preexisting 
bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


